 



Exhibit 10.21
AMENDMENT TO SEVERANCE COMPENSATION AGREEMENT
This Amendment to Severance Compensation Agreement (“Amendment”) is entered into
as of this 30th day of August, 2000, between LIN Television Corporation, a
Delaware corporation (the “Company”) and Denise M. Parent (the “Executive”).
WHEREAS the Company and the Executive are parties to that certain Severance
Compensation Agreement, dated as of February 27, 1997, as amended on October 1,
1999 (the “Agreement”);
WHEREAS the Company is completing the Recapitalization (as hereinafter defined);
WHEREAS the parties desire to amend the Agreement upon the terms contained
herein.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Company and the Executive agree as follows:

1.   Capitalized terms not otherwise defined herein shall have the meanings
ascribed to them in the Agreement.

2.   The definition of “Hicks Muse Change in Control” contained in paragraph 2
of the Agreement is hereby amended and restated in its entirety to read as
follows:       “Hicks Muse Change in Control” shall mean the first to occur of
any of the following events:

(i) any sale, lease, exchange, or other transfer (in one transaction or series
of related transactions) of all or substantially all of the assets of the
Company to any Person or group of related Persons for purposes of Section 13(d)
of the Exchange Act, other than one or more members of the Shareholder Group;
(ii) a majority of the Board of Directors of the Company shall consist of
Persons who are not Continuing Directors; or
(iii) the acquisition by any Person or Persons (other then one or more members
of the Shareholder Group) of the power, directly or indirectly, to vote or
direct the voting of securities having more than 50% of the ordinary voting
power for the election of directors of the Company;

    provided, however, that the Recapitalization and the consummation of the
other transactions contemplated by that certain Letter Agreement dated as of
January 18, 2000, as amended, by and among Carson/LIN SBS, L.P., Fojtasek
Capital, Ltd., and Ranger Equity Partners, L.P., shall not constitute a “Hicks
Muse Change in Control.”   3.   The following definition “Recapitalization” is
hereby added to paragraph 1 of the Agreement:

1



--------------------------------------------------------------------------------



 



    “Recapitalization” shall mean the conversion on August 30, 2000 of all then
outstanding shares of common stock of Ranger Equity Holdings Corporation
(“Ranger”) into an equal number of shares of Class B common stock of Ranger,
except for 500,000 shares of common stock then held by each of Carson/LIN SBS,
L.P. and Fojtasek Capital, Ltd., which 1,000,000 shares were converted into an
equal number of shares of Class A common stock of Ranger. The Recapitalization
was effected by filing the Amended and Restated Certificate of Incorporation of
Ranger with the Secretary of State of the State of Delaware on August 30, 2000.
  4.   Except as otherwise specifically amended hereby, the Agreement remains in
full force and effect, without other amendment.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

                      LIN TELEVISION CORPORATION       EXECUTIVE    
 
                   
By:
  /s/ Gary R. Chapman           /s/ Denise M. Parent    
 
                   
 
  Gary R. Chapman           Denise M. Parent    
 
  Chairman, President & CEO                

2